Case 18-34808-SLM            Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03                          Desc
                                      Motion Page 1 of 8



RIKER, DANZIG, SCHERER, HYLAND &                         PACHULSKI STANG ZIEHL & JONES LLP
PERRETTI LLP                                             Bradford J. Sandler (NJ Bar No. BS-1367)
Joseph L. Schwartz (JS-5525)                             Robert J. Feinstein (admitted pro hac vice)
Tara J. Schellhorn (TS-8155)                             780 Third Avenue, 34th Floor
Headquarters Plaza, One Speedwell Avenue                 New York, NY 10017
Morristown, NJ 07962-1981                                Telephone: (212) 561-7700
Telephone: (973) 583-0800                                Facsimile: (212) 561-7777
Facsimile: (973) 583-1984                                E-mail: bsandler@pszjlaw.com
Email: jschwartz@riker.com                                        rfeinstein@pszjlaw.com
        tschellhorn@riker.com

Counsel to the Liquidating Trust

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY

In re:
                                                                 Chapter 11
FRANK THEATRES BAYONNE/SOUTH COVE,
LLC, et al.,1                                                    Case No. 18-34808 (SLM)

                                  Debtors.                       (Jointly Administered)




             LIQUIDATING TRUST’S MOTION FOR ENTRY OF AN
       ORDER FURTHER EXTENDING THE PERIOD WITHIN WHICH THE
    LIQUIDATING TRUSTEE MAY OBJECT TO GENERAL UNSECURED CLAIMS

                 Advisory Trust Group, LLC, in its capacity as Trustee (the “Liquidating Trustee”)

of the Frank Theatres Liquidating Trust (the “Liquidating Trust”), by and through its undersigned

counsel, hereby moves this Court (the “Motion”) for the entry of an order pursuant to section

105(a) of Title 11 of the United States Code (the “Bankruptcy Code”), Rule 9006 of the Federal


1
  The Post-Confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank All Star Theatres, LLC
(0420); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres Rio,
LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres Sanford,
LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon
Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank
Hospitality Saucon Valley LLC (8570); and Galleria Cinema, LLC (2529).
Case 18-34808-SLM         Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03               Desc
                                   Motion Page 2 of 8



Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3007-1 of the Local Rules of

the United States Bankruptcy Court for the District of New Jersey (the “Local Rules”), further

extending by one hundred eighty two (182) days the period within which the Liquidating Trustee

may object to General Unsecured Claims (as described in the Plan) filed against the Debtors’

estates. In support of this Motion, the Liquidating Trustee respectfully represents:

                                        JURISDICTION

               1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

               2.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

               3.      The statutory predicates for the relief requested are Bankruptcy Rule

9006(b)(1) and Local Rule 3007-1.

                                        BACKGROUND

A.     General Background

               4.      On December 19, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with this Court under chapter 11 of the Bankruptcy Code. The Debtors are

operating their businesses and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

these Cases.

               5.      On July 29, 2019, the Court entered its Findings of Fact, Conclusions of

Law, and Order Confirming the Debtors’ First Amended Chapter 11 Plan of Reorganization

Under Chapter 11 of the Bankruptcy Code [Docket No. 687] (the “Confirmation Order”)

confirming the Plan.
Case 18-34808-SLM             Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03                            Desc
                                       Motion Page 3 of 8



                 6.       On October 29, 2019, the Court entered the Consent Order Confirming the

Debtors’ Modified First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

Code [Docket No. 783] (the “Plan”).

                 7.       On October 31, 2019, the Effective Date of the Plan occurred. See Notice

of (I) Entry of Confirmation Order, (II) Occurrence of Effective Date, and (III) Related Bar Dates

[Docket No. 792] (the “Effective Date Notice”).

B.      Appointment, Rights, Powers and Duties of the Trustee

                 8.       Pursuant to the Plan, “[a]s of the Effective Date…the Liquidating Trust (for

General Unsecured Claims)…shall have the sole authority to [f]ile objections, settle, compromise,

withdraw or litigate to judgment objections to all Claims.” See Plan at Section VII.

                 9.       Pursuant to the Frank Theaters Liquidating Trust Agreement (the

“Liquidating Trust Agreement”), the Liquidating Trustee “shall have the authority to allow,

reconcile, and file objections to General Unsecured Claims, and to settle, compromise, withdraw,

or litigate to judgment objections to any and all General Unsecured Claims.” See Liquidating Trust

Agreement, at section 3.3.

                 10.      The Plan provided that the Claims Objection Deadline was the date that is

ninety (90) days after the Effective Date for General Unsecured Claims; provided that the

Liquidating Trustee may seek extension(s) of such deadline subject to Bankruptcy Court approval

and with notice only to parties that have requested such notice pursuant to Bankruptcy Rule 2002.

See Plan at section VII. Accordingly, the original Claims Objection Deadline for General

Unsecured Claims was January 29, 2020.2


2
  Under the Plan, the Claims Objection Deadline does not apply to Administrative Expense Claims, Priority Tax
Claims, Miscellaneous Secured Claims, and Non-Tax Priority Claims (the “Other Claims”). The Claims Objection
Deadline for the Other Claims has been enlarged and extended through and including the later of: (i) June 19, 2020,
or (ii) forty-five (45) days after a Relevant Claim is amended, if the Administrative and Priority Claims Agent does
Case 18-34808-SLM             Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03                              Desc
                                       Motion Page 4 of 8



                  11.      On December 20, 2019, the Liquidating Trustee filed the Liquidating

Trust’s Motion for Entry of an Order Extending the Period Within Which the Liquidating Trustee

May Object to General Unsecured Claims [Docket No. 840] (the “Motion”). On January 14, 2020,

the Court entered the Order Extending the Period Within Which the Liquidating Trust May Object

to General Unsecured Claims [Docket No. 846] extending the Claims Objection Deadline through

and including the later of: (a) July 27, 2020, or (b) one hundred eighty (180) days following the

date that a proof of Claim is filed or amended or a Claim is otherwise asserted or amended in

writing by or on behalf of a holder of such Claim.

                  12.      On June 3, 2020, the Liquidating Trustee filed the Liquidating Trust’s

Motion for Entry of an Order Further Extending the Period Within Which the Liquidating Trustee

May Object to General Unsecured Claims [Docket No. 972] (the “Motion”). On June 30, 2020,

the Court entered the Order Further Extending the Period Within Which the Liquidating Trust May

Object to General Unsecured Claims [Docket No. 982] extending the Claims Objection Deadline

through and including the later of: (a) January 25, 2021, or (b) one hundred eighty (180) days

following the date that a proof of Claim is filed or amended or a Claim is otherwise asserted or

amended in writing by or on behalf of a holder of such Claim.

                                           RELIEF REQUESTED

                  13.      As stated above, the current Claims Objection Deadline is January 25, 2021.

By this Motion and pursuant to Bankruptcy Rule 9006(b)(1) and Local Rule 3007-1(c), the

Liquidating Trust seeks further extension of the Claims Objection Deadline for another one

hundred eighty two (182) days through and including the later of: (a) Monday, July 26, 2021, or




not receive the benefit of the extended Relevant Claims Objection Deadline set forth in clause (i) in this paragraph..
The Liquidating Trustee is not seeking to further extend any deadlines with respect to the Other Claims.
Case 18-34808-SLM         Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03                 Desc
                                   Motion Page 5 of 8



(b) one hundred eighty (180) days following the date that a proof of Claim is filed or amended or

a Claim is otherwise asserted or amended in writing by or on behalf of a holder of such Claim.

               14.     The Liquidating Trustee further requests that the order approving this

Motion be without prejudice to the rights of the Liquidating Trustee to seek further extensions of

the Claims Objection Deadline.

                                      BASIS FOR RELIEF

               15.     The Plan vests the discretion to object to claims in the Liquidating Trustee.

See Plan at Section VII. Although the Plan sets an initial deadline by which such challenges must

be raised, it also expressly contemplates extension of the Claims Objection Deadline by order of

the Court. See id. Section VII also provides that the Liquidating Trustee “may each seek

extension(s) of such deadline subject to Bankruptcy Court approval and with notice only to parties

that have requested such notice pursuant to Bankruptcy Rule 2002.”

               16.     Section 105(a) of the Bankruptcy Code provides that “the court may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). Furthermore, nothing in the Bankruptcy Code may be construed to

preclude the Court from “taking any action or making any determination necessary or appropriate

to enforce or implement court orders or rules, or to prevent an abuse of process.” Id.

               17.     Bankruptcy Rule 9006(b) also makes clear that the Court may extend

unexpired time periods without notice. Specifically, Rule 9006(b) states that:

               when an act is required or allowed to be done at or within a specified
               period by [the Bankruptcy Rules] or by a notice given thereunder or
               by order of court, the court for cause shown may at any time in its
               discretion . . . with or without motion or notice order the period
               enlarged if the request therefor is made before the expiration of the
               period originally prescribed or as extended by a previous order.
Case 18-34808-SLM           Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03                  Desc
                                     Motion Page 6 of 8



Fed. R. Bankr. P. 9006(b)(1). The Claims Objection Deadline has not yet expired, and accordingly,

the Court is authorized to grant the relief requested herein.

               18.       Since the Effective Date, the Liquidating Trustee has retained professionals,

established its bank account, coordinated information requests of the Debtors and engaged in a

review and investigation of assets and disposition of property, and analysis of the filed claims. To

date, it has filed six omnibus objections to claims in which it objected to approximately eighty

claims, and it has entered into eight stipulations resolving certain general unsecured claims.

               19.       There remain approximately one hundred and twenty five filed general

unsecured proofs of claim pending that require review and analysis. In addition, as a result of

claims objections and stipulations filed and entered into by the Administrative and Priority Claims

Agent, who is responsible for reviewing and reconciling the Administrative Expense, Priority Tax,

Misc. Secured, and Non-Tax Priority Claims under the Plan, approximately thirty claims have

been reclassified as general unsecured claims without prejudice to the Liquidating Trust’s right to

object to such claims.

               20.       The Liquidating Trust has not had a sufficient opportunity to analyze the

merits of all of the asserted and as yet unresolved Claims. Accordingly, the Liquidating Trustee

seeks additional time to review and analyze the remaining unresolved claims in order to determine

whether objections (or other actions) are appropriate. The Liquidating Trustee submits that

extending the Claims Objection Deadline is in the best interests of all stakeholders. The extension

sought will afford the Liquidating Trustee and its professionals an opportunity to make more fully

informed decisions concerning the resolution of pending general unsecured claims in the interests

of ensuring ratable distributions among and maximizing value for legitimate creditors.
Case 18-34808-SLM        Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03                 Desc
                                  Motion Page 7 of 8



               21.     Furthermore, extension of the Claims Objection Deadline is not sought

coercively for purposes of delay, nor will it affect or prejudice any claimant’s substantive

defense(s) to any objection.     Rather, the extension is intended to promote the efficient

administration of these Cases and the claims allowance process. Absent the requested further

extension of the Claims Objection Deadline, the Liquidating Trustee will either be precluded from

challenging invalid, misclassified, and/or overstated claims, or it will be forced to file hastily

prepared protective objections without the benefit of a full review and analysis and incur the cost

of doing so.

               22.     For the reasons set forth above, the Liquidating Trustee submits that

extending the Claims Objection Deadline through and including the later of: (a) Monday, July 26,

2021, or (b) one hundred eighty (180) days following the date that a proof of Claim is filed or

amended or a Claim is otherwise asserted or amended in writing by or on behalf of a holder of

such Claim is necessary, prudent, and in the best interests of all stakeholders. This is the third

requested extension.

                                RESERVATION OF RIGHTS

               23.     The Liquidating Trustee hereby reserves the right to seek further extension

or extensions of the Claims Objection Deadline.

                                            NOTICE

               24.     Notice of this Motion has been provided to the following parties, or their

counsel, if known: (a) the Office of the United States Trustee; and (b) all parties who have

requested service of notices in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002. The

Liquidating Trustee respectfully submits that such notice is sufficient under the circumstances.
Case 18-34808-SLM          Doc 1056-1 Filed 12/22/20 Entered 12/22/20 16:26:03           Desc
                                    Motion Page 8 of 8



                WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter

the Proposed Order, extending the Claims Objection Deadline as requested herein, and such other

and further relief as is just and proper.


 Dated: December 22, 2020
                                             /s/ Joseph L. Schwartz
                                            RIKER, DANZIG, SCHERER, HYLAND & PERRETTI LLP
                                            Joseph L. Schwartz (JS-5525)
                                            Tara J. Schellhorn (TS-8155)
                                            Headquarters Plaza, One Speedwell Avenue
                                            Morristown, NJ 07962-1981
                                            Telephone: (973) 583-0800
                                            Facsimile: (973) 583-1984
                                            Email: jschwartz@riker.com
                                                    tschellhorn@riker.com

                                            -and-

                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            Bradford J. Sandler (NJ Bar No. BS-1367)
                                            Shirley S. Cho (admitted pro hac vice)
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777
                                            E-mail: bsandler@pszjlaw.com
                                                     scho@pszjlaw.com

                                            Counsel to the Liquidating Trust




5238541v1
